Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 05/05/2022 amendment/responses in the application of FAGAN for “REMOTE PROBING FOR FAILOVER” filed 11/08/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEERESINGHE (US 2008/0080365 A1).

Regarding claim 1, WEERESINGHE a method comprising:
receiving, by a first network device of a first core network (second primary security gateway 138 in second site 136, figure 1) at a standby location associated with a geographic redundancy via a standby communication link and an intermediary network between a first network (via internet 108, see figure 1), which includes the first core network and a second network at the primary location, failover traffic that includes user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049) originating from a primary location associated with a failure of a network device (from first wireless access point 106 due to inoperational of first primary security gateway 110 or first backup security gateway 112 of first site 120, see figures 1 and 2) of the second network (the first wireless access point 106 determines if it fails to connect to the first backup security gateway 112 at the first site 120, such as during a disaster at the first site 120 that cause both the first primary security gateway 110 and the first backup security gateway 112 to fail, see ¶ 0037;  the first wireless access point 106 connects to the second primary security gateway 138 at the second site 136, see ¶ 0038)
selecting, by the first network device, a second network device at the primary location to which to transmit the failover traffic based on receiving the failover traffic via the standby communication link (the call manager at the site via the alternative security gateway at the alternative site. For example, the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106, see ¶ 0038); and
transmitting, by the first network device, the failover traffic to the second network device based on the selecting of the second network device (the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136, see ¶ 0039 and figures 1 and 2). 

Regarding claim 2, WEERESINGHE discloses receiving, by the second network device, the failover traffic (the wireless access point connected to alternative security gateway to connect to primary security gateway or backup security gateway, see steps 216 and 218, see figures 1-2);
transmitting, by the second network device the failover traffic, to a third network device at the primary location (the primary security gateway or first backup security gateway further route the traffic to first media gateway 118, see figure 1);
receiving, by the third network device, the failover traffic (the media gateway 118 received the traffic, figure 1); and
performing, by the third network device in response to receiving the failover traffic, network performance evaluation on the failover traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 3, WEERESINGHE inherently discloses the failover traffic received by the first network device includes tapped user plane traffic received via an optical tap device located in the standby location (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049; the third mobile device 130 and fourth mobile device 132 that communicate with the internet 108 can communicate with the second primary security gateway 138, see figure 1 and 0032; where the second wireless access point 134 may access the internet 108 via optical communication, see ¶ 0025). 

Regarding claim 4, WEERESINGHE discloses the network device is a core network device of a core network at the primary location (the first primary security gateway 110 is a core network device in first site 120 or primary location, see figure 1; and failure of primary security 110 or backup security gateway 112, see steps 202-206, figure 2).

Regarding claim 5, WEERESINGHE discloses the standby communication link communicates the failover traffic to a network device of the standby location that corresponds to the network device of the primary location (the second primary security gateway 138 in second site 136 (standby location) corresponds to the first primary security gateway 110 in first site 120 (primary location), see figure 1)

Regarding claim 8, WEERESINGHE discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (first primary security gateway 110, in first site 120, receives traffic from access point 106, see figure 1); and transmitting, by the first network device the traffic, to a third network device (sending the received traffic to media gateway 118, see figure 1) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 9, WEERESINGHE discloses a system comprising:
a first network device (second primary security gateway 138, see figure 1), the first network device comprising: a first communication interface;
a first memory, wherein the first memory stores first instructions; and a first processor, wherein the first processor executes the first instructions to:
receive, via first communication interface  and  at a standby location (second site 136, see figure 1)  associated with a geographic redundancy via a standby communication link and an intermediary network between a first network (via internet 108, see figure 1), which includes the first core network (second site 136, see figure 1)  and a second network at the primary location (failure of first primary security gateway 110 and first backup security gateway 112, see figure 1 and ¶ 0038-0039), failover traffic that includes user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049) originating from a primary location associated with a failure of a network device (receiving traffic from first wireless access point 106 due to inoperational of first primary security gateway 110 or first backup security gateway 112, see figure 1) of the second network (the first wireless access point 106 determines if it fails to connect to the first backup security gateway 112 at the first site 120, such as during a disaster at the first site 120 that cause both the first primary security gateway 110 and the first backup security gateway 112 to fail, see ¶ 0037;  the first wireless access point 106 connects to the second primary security gateway 138 at the second site 136, see ¶ 0038);
select, a second network device at the primary location to which to transmit the failover traffic based on receiving the failover traffic (the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106, see ¶ 0039); and
transmit, via the first communication interface based on the selection, the failover traffic to the second network device based on the selecting of the second network device (the security gateway 138 at the alternative site 136 connect the call manager 114 at the first site, see ¶ 0039 and figures 1 and 2). 

Regarding claim 10, WEERESINGHE discloses receiving, by the second network device, the failover traffic (the wireless access point connected to alternative security gateway to connect to primary security gateway or backup security gateway, see steps 216 and 218, see figures 1-2);
transmitting, by the second network device the failover traffic, to a third network device at the primary location (the primary security gateway or first backup security gateway further route the traffic to first media gateway 118, see figure 1);
receiving, by the third network device, the failover traffic (the media gateway 118 received the traffic, figure 1); and
performing, by the third network device in response to receiving the failover traffic, network performance evaluation on the failover traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 11, WEERESINGHE inherently discloses the failover traffic received by the first network device includes tapped user plane traffic received via an optical tap device located in the standby location (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049; the third mobile device 130 and fourth mobile device 132 that communicate with the internet 108 can communicate with the second primary security gateway 138, see figure 1 and 0032; where the second wireless access point 134 may access the internet 108 via optical communication, see ¶ 0025). 

Regarding claim 12, WEERESINGHE discloses the network device is a core network device of a core network at the primary location (the first primary security gateway 110 is a core network device in first site 120 or primary location, see figure 1).

Regarding claim 13, WEERESINGHE discloses the standby communication link communicates the failover traffic to a network device of the standby location that corresponds to the network device of the primary location (the second primary security gateway 138 in second site 136 (standby location) corresponds to the first primary security gateway 110 in first site 120 (primary location), see figure 1)

Regarding claim 16, WEERESINGHE discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (first primary security gateway 110, in first site 120, receives traffic from access point 106, see figure 1); and transmitting, by the first network device the traffic, to a third network device (sending the received traffic to media gateway 118, see figure 1) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 17, WEERESINGHE discloses a non-transitory computer-readable storage medium storing instructions executable by a processor of a network device (second primary security gateway 138 in second site 136, see figure 1), which when executed cause the network device to:
receive, via first communication interface  and  at a standby location associated with a geographic redundancy via a standby communication link and an intermediary network between a first network (via internet 108, see figure 1), which includes the first core network and a second network at the primary location, failover traffic that includes user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049) originating from a primary location associated with a failure of a network device (receiving traffic from first wireless access point 106 due to inoperational of first primary security gateway 110 or first backup security gateway 112, see figure 1) of the second network (the first wireless access point 106 determines if it fails to connect to the first backup security gateway 112 at the first site 120, such as during a disaster at the first site 120 that cause both the first primary security gateway 110 and the first backup security gateway 112 to fail, see ¶ 0037;  the first wireless access point 106 connects to the second primary security gateway 138 at the second site 136, see ¶ 0038);
selecting, by the first network device, a second network device at the primary location to which to transmit the failover traffic based on receiving the failover traffic via the standby communication link (the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106, see ¶ 0039); and
transmitting, by the first network device, the failover traffic to the second network device based on the selecting of the second network device (the primary security gateway 138 at the alternative site 136 connects the call manager 114 at the first site 120, see ¶ 0039 and figures 1 and 2). 

Regarding claim 18, WEERESINGHE inherently discloses the failover traffic received by the first network device includes tapped user plane traffic received via an optical tap device located in the standby location (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049; the third mobile device 130 and fourth mobile device 132 that communicate with the internet 108 can communicate with the second primary security gateway 138, see figure 1 and 0032; where the second wireless access point 134 may access the internet 108 via optical communication, see ¶ 0025). 

Regarding claim 19, WEERESINGHE discloses the network device is a core network device of a core network at the primary location (the first primary security gateway 110 is a core network device in first site 120 or primary location, see figure 1).

Regarding claim 20, WEERESINGHE discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (first primary security gateway 110, in first site 120, receives traffic from access point 106, see figure 1); and transmitting, by the first network device the traffic, to a third network device (sending the received traffic to media gateway 118, see figure 1) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEERESINGHE in view of LUND et al. (US 2013/0010609 A1), hereinafter LUND.
Regarding claims 6-7, 14-15, WEERESINGHE fails to disclose the transmitting includes transmitting the failover traffic to the second network device via tunneling or the failover traffic includes control plane traffic.
In the same field of endeavor, LUND discloses that a node for a mobile network, which as an improved back up function, is arranged to forward control plane signaling to and from an end user in the system to other nodes in the system (see ¶ 0009) using GPRS tunneling protocol (see ¶ 0008, 0012). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LUND’s teaching of using tunnel protocol for sending traffic and sending control plane signal between in wireless nodes in the network taught by WEERESINGHE for providing network reliability and security in a mobile communication network. 

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s first arguments. The claim mappings have been updated in this office action for clarification.   WEERESINGHE discloses the second primary security gateway 138, in standby location in second site 136, receiving failover traffic from first wireless access point 106 (user plane traffic from the primary location) due to failure of first primary security gateway 110 and first backup security gateway 112 (a failure of a network device) of first site 120 (the second network) (see figure 1, figure 2 steps 202-210; and ¶s 0037-0040).  With respect to the second argument, WEERESINGHE also discloses the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106 (see 0039).  In another words, the second primary security gateway 138 connect (selecting) with the first call manager 114 (a second network device) at the first site 120 (primary location).  Therefore, WEERESINGHE discloses the claimed subject matters in independent claims 1, 9, and 17. 
With respect the applicant’s second argument, WEERESINGHE discloses the claimed feature.  The second primary security gateway 138 in the second site 136 connect (select) with the first call manager 114 (the second network device) at the first site 120 (primary location) in response to failure at the first primary security gateway 110 and the first backup security gateway 112 (see ¶s 0037-0039 and figures 1-2). 
 With respect to the applicant’s third argument, WEERESINGHE discloses the claimed subject matter. The first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106 (see 0039).  It should be note that the first call manager 114 receives user traffic from the second primary security gateway 138 via the internet 108 see figure 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                                                                                                                        /BOB A PHUNKULH/Primary Examiner, Art Unit 2412